PER CURIAM.
Avissmael Diaz seeks review of an order 1 denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.850, seeking postconviction relief. We reverse and remand.
The circuit court summarily denied the motion as “legally insufficient” without reaching the merits. Our examination of the petition for posteonvietion relief shows no legal insufficiency. The motion was timely filed, contains appropriate issues for review, supporting facts, memorandum of law, and an unnotarized oath at the conclusion which substantially complies with Florida Rule of Criminal Procedure 3.987. See also § 92.525(2), Fla. Stat. (1999); Zipperer v. Singletary, 693 So.2d 122 (Fla. 1st DCA 1997). We therefore reverse the order summarily denying relief and re*1232mand for consideration of the postconviction petition on the merits.
Reversed and remanded.

. Excerpt of Proceedings of July 18, 2000 which reads:
"On July 18, 2000 the defendant’s motion for post conviction relief was legally insufficient, therefore was stricken by the court in the above styled cause.’’